DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 06/25/2021 has been entered. Claims 1-13 are pending. Claims 8-13 have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al., (US20140170451) hereinafter Iwasaki in view of Nishikawa et al., (KR20130101101, see also corresponding US20130236767, IDS dated 04/25/2019) hereinafter Nishikawa.
Regarding Claim 1, Iwasaki discloses an electrode group “2” (Iwasaki [0131]) or an electrode assembly, comprising: a separator “5” (Iwasaki [0131]), configured to include a first insertion portion formed in a first direction (Iwasaki Annotated Fig. 4) and a second insertion portion formed in a second direction (Iwasaki Annotated Fig. 4) which are alternately stacked in a zig-zag shape (Iwasaki [0132]);

    PNG
    media_image1.png
    428
    911
    media_image1.png
    Greyscale

Iwasaki Annotated Fig. 4
st portion) with the separator “5” and a portion drawn out (2nd portion) of the separator “5” (Iwasaki Annotated Fig. 4), and the first current collecting tab “4c” is drawn out in a third direction different from the first direction (Iwasaki Annotated Fig. 4), wherein the second current collecting tab “3c” includes a portion covered (1st portion) with the separator “5” and a portion drawn out (2nd portion) of the separator “5” (Iwasaki Annotated Fig. 4, “3c” has structure similar to “4c”), and the second current collecting tab “3c” is drawn out in a fourth direction different from the second direction (Iwasaki Annotated Fig. 4).
However, Iwasaki does not disclose wherein the electrode assembly comprises a sealing portion configured to bond opposite surfaces of the separator into which the first electrode and second electrode are inserted with the separator interposed therebetween, such that the sealing portion is disposed on a side of the separator from which the first current collecting tab or the second current collecting tab is drawn out.
In a similar field of endeavor as it pertains to zigzag stacked electrode assemblies (Nishikawa [0038]), Nishikawa teaches thermally fusing open sides of the battery via connecting regions “43a” to “43f” in the separator (Nishikawa [0042]), reading on sealing portions, configured to bond opposite surfaces of the separator “41” (Nishikawa [0042], opposite surfaces illustrated by thin arrows in Nishikawa Annotated Fig. 3), creating pouches into which the electrodes “51”, “53” are inserted with the separator “41” interposed therebetween (Nishikawa Fig. 3). Nishikawa teaches that connecting the 

    PNG
    media_image2.png
    345
    666
    media_image2.png
    Greyscale

Nishikawa Annotated Fig. 3
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery electrode assembly of Iwasaki to include sealing portions to bond opposite sides of the separator on the open edges, as taught by Nishikawa, such that the sealing portion is disposed on a side of the separator from which the first current collecting tab or the second current collecting tab is drawn out, since the current collecting tabs of Iwasaki are on the open edges, not the folded edges, in order to further improve high temperature safety of the electrode assembly.
Regarding Claim 2, Iwasaki discloses all of the claim limitations as set forth above. Iwasaki further discloses wherein the separator “5” is formed as a continuous zigzag type (Iwasaki [0131]) 
Regarding Claim 3, Iwasaki discloses all of the claim limitations as set forth above. Iwasaki is silent to the sealing portion. 
Nishikawa further teaches wherein the sealing portion “43a”, “43b” bonds opposite surfaces (Nishikawa [0042], opposite surfaces illustrated by thin arrows in Nishikawa Annotated Fig. 3) of the separator “41” with the first electrode “51” interposed therebetween at the first insertion portion (Nishikawa Annotated Fig. 3), synonymous to the first electrode “4” of Iwasaki.
Regarding Claim 4, Iwasaki discloses all of the claim limitations as set forth above. Iwasaki is silent to the sealing portion. 
Nishikawa further teaches wherein the sealing portion “43c”, “43d” bonds opposite surfaces (Nishikawa [0042], opposite surfaces illustrated by thin arrows in Nishikawa Annotated Fig. 3) of the separator “41” with the second electrode “53” interposed therebetween at the second insertion portion (Nishikawa Annotated Fig. 3), synonymous to the second electrode “3” of Iwasaki.
Regarding Claim 5, Iwasaki discloses all of the claim limitations as set forth above. Iwasaki is silent to the sealing portion. 
Nishikawa further teaches wherein the sealing portion “43a” through “43f” (Nishikawa [0042]) bonds edges of the separator “41” (Nishikawa [0042]) in which the first electrode “51” and second electrode “53” are stacked in plural, since a structure having multiple battery units can be formed by layering a first set of electrodes (e.g. electrodes “51”, “55”, and “59” that share a lead wire “52” right side of Fig. 3, Nishikawa [0043], [0044]), and a second set of electrodes (e.g. electrodes “53”, “57” left side of Fig. 3, Nishikawa [0043], [0044]), and a separator “41” between (Nishikawa [0043]), which is synonymous to the electrodes “4” and “3” stacked in plural of Iwasaki (Iwasaki Annotated Fig. 4).
Regarding Claim 6, Iwasaki discloses all of the claim limitations as set forth above. Iwasaki is silent to the sealing portion. 
Nishikawa further teaches wherein the sealing portion “43a” through “43f” (Nishikawa [0042]) bonds each edge of the separator “41” of an uppermost side and a lowermost side, since upper side edge “43a”, “43c”, and “43e” are bonded and lower side edge “43b”, “43d”, and “43f” (Nishikawa [0042], Fig. 3) of which the first electrode “51”, the second electrode “53”, and the separator “41” are stacked (Nishikawa [0042], Fig. 3), synonymous to the first electrode “4”, second electrode “3” and separator “5” of Iwasaki.
Regarding Claim 7, Iwasaki discloses all of the claim limitations as set forth above. Iwasaki is silent to the sealing portion. 
Nishikawa further teaches wherein the sealing portions “43a” through “43f” (Nishikawa [0042]) bond the separator “41” by using thermal fusion (Nishikawa [0042]) which is the same as thermal welding. 

Response to Arguments
Applicant’s arguments, filed 06/25/2021, with respect to the rejection of claim 1 under 35 USC 102 over Nishikawa have been fully considered and are persuasive, since Nishikawa does not disclose the new claim limitations, such as first current collecting tab drawn out of the separator in a third direction different from the first direction.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of 35 USC 103 over Iwasaki et al., (US20140170451) hereinafter Iwasaki in view of Nishikawa et al., (KR20130101101, see also corresponding US20130236767, IDS dated 04/25/2019) hereinafter Nishikawa.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722